0${E$'$F$$t
                   lln               tlse     @nfte! $rtutes [,surt of ftlersl @lsfms
                                                                    Nos. 16-1346C                      &   16-161 1C

                                                                          (Filed: January 27, 2017)
                                                                                                                              FILED
                                                                        (NOT TO BE PUBLISHED)
                                         :1.,1.,* ,} * * * * * * * *:1. * *,1{.:+ * * * *
 ******
              't
                   r.   *:i   {.
                                   '1.                                                             )                         JAN 2 7   2017

                                                                                                   )                         U.S. COURT OF
 FRANKLIN H. WRIGHT,                                                                               )                        FEDERAL CLAIMS
                                                                                                   )
                                                    Plaintiff,                                     )
                                                                                                   )
                                                                                                   )
                                                                                                   )
 UNITED STATES,                                                                                    )
                                                                                                   )
                                                    Defendant.                                     )
                                                                                                   )
                                                                                                   )
 YUTZ MCDOUGAL.                                                                                    )
                                                                                                   )
                                                    Plaintiff.                                     )
                                                                                                   )
                                                                                                   )
                                                                                                   )
  UNITED STATES,                                                                                   )
                                                                                                   )
                                                    Defendant.                                     )
                                                                                                   )
  * :i,t,t *,i. * *     :i   * * * * *'1.'l   {.   * *'*'} * * *,i. * *   :t {. :t   **   :i   *   )

           Franklin H. Wright, also known as Yutz McDougal, pro se, Los Angeles, Califomia.

        Shari A. Rose, Senior Trial Counsel, and Robert M. Norway, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Department of Justice, Washington, D.C., for
defendant. with Ms. Rose on the brief were Benjamin c. Mizer, Principal Deputy Assistant
Attomey General, Civil Division, and Robert E. Kirschman, Jr., Director, and Brian A.
Mizoguchi, Assistant Director, Commercial Litigation Branch, Civil Division, United States
Department of Justice, Washington, D.C.

                                                                          OPINION AND ORDER

LETTOW, Judge.

      Franklin H. wright filed suit in this court, alleging that specific employees of the federal
sovemment and the United States Supreme Court breached contracts entered with him. Shortly



                                                                                                                 701r{ 1e0B 0000 1093 6361,
thereafter, Yutz McDougal also filed suit in this court, alleging that specific govemment entities
breached a contract due to allegedly improper action and inaction related to the national
economy. The court subsequently leamed that Mr. Wright and Mr. McDougal are in fact the
same person.

        Pending before the court is the govemment's motion to dismiss Mr' Wright's complaint
for lack ofsubject matter jurisdiction and for failure to state a claim pursuant to Rules 12(b)(1)
and 12(bX6) of the Rules of the Court of Federal Claims C'RCFC')' For the reasons stated, Mr.
Wright's and Mr. McDougal's cases are consolidated and both complaints are dismissed'

                                        BACKGROUND

        Mr. Wright filed his complaint in this court on October 14,2016, putting forward two
claims that he describes as breaches of contract. Wright Compl. ar 1-2. Mt. Wright's first claim
involves a "[b]reach ofcontract against employees ofthe U.S. govemment," specifically
employees working within particular federal courthouse buildings in San Francisco, Califomia.
Wright Compl. al2. Mr. Wright alleges that he was "unlawfully removed" from the courts' law
libraries, resulting in a violation of "plaintiff s equal access rights" under the Fourteenth
Amendment of the United States Constitution. Wright Compl. at 3. In his second claim, Mr.
Wright alleges a "[b]reach of contract . . . against the U.S. Supreme Court'" Wright Compl. at 2.
This allegation relates to a petition for certiorari that Mr. Wright filed after the United States
District Court for the Northern District of California dismissed a suit he had brought before that
court. See Wright Compl. at2-5; lhright v. United States Interagency Council on Homelessness,
No. Ct4-0353RS, 2014 WL 4354534 (N.D. Cal. Sept'2,2014), appeal dismissed, No. 15-15052
(gth Cir. Apr.23,2015). Mr. Wright alleges that in his petition for certiorari, he included a
motion requesting "that his petition be considered outside ofthe petition review pool, for review
by Justice John Paul Stevens." Wright Compl. at 3. Mr. Wright further alleges that such motion
was never docketed due to the interference ofthe clerk ofthe Supreme Court or Justice Stevens'
failure to follow "his practice guide interpreted policies (contractual terms)." Wright Compl. at
3-5. Mr. Wright seeks injunctive reliefas a result ofthese alleged breaches, specifically
requesting that the court grant him access to the federal courts' law libraries in San Francisco and
that the court require Justice Stevens to personally review and decide Mr. Wright's petition for
 certiorari. Wright Compl. at 7.

        Mr. McDougal filed suit in this court on December 5, 2016, alleging a breach of contract
against the Council of Economic Advisers, National Economic Council, and United States
Federal Reserve Bank "for improper actions and inactions." McDougal Compl' at 1, 4. Mr.
McDougal alleges that these govemment entities have a contractual obligation to "monitor and
prevent unnecessary debt growth," "alleviate trade deficits," ensure that "fair . . . wage-paying
employment options are available," and "conect unbalanced budgets." McDougal Compl. at l5-
16. Because the govemment has allegedly failed to satisfu these obligations, Mr. McDougal
requests that the court compel the govemment "to take corrective action" and "cease harmful
inactions . . . [and] actions'; related to the national economy. See McDougal Compl. at 16- 1 7.r


        lMr. McDougal explains that "[a]fter three years in the benevolently caring, Pelosi-
supported Bay Area, comforted by endless and glorious warmth bestowed by the generous non-
He also requests a "[m]onetary amount" representing the number of hours he expended on
research. McDougal Compl. at 17.

         On December 29. 2016, this cout issued an order to show cause to Mr. Wright and Mr.
McDougal, directing "plaintiffs to show cause on or before January 13, 2017, why one ofthe
complaints ought not to be dismissed, or at least why the two complaints ought not to be
consolidated." Order to Show Cause, No .16-1346C, ECF No' 15 & No' 16-1611C, ECF No' 7'
The court also requested that Mr. Wright provide a "listing ofthe complaints he has previously
filed in other federal courts." 1d In response, Mr. Wright did not dispute the true identity of Mr.
McDougal and suggested that the court dismiss or "[r]emand" the complaint filed by Mr.
McDougal. See generally Reply to Order to Show Cause, No.16'1346C, ECFNo. 19 & No' 16-
1611C, ECF No. 8. Mr. Wright also provided a list of other complaints he has filed, which
includes nearly twenty suits and reveals that Mr. wright has also -filed complaints under the
name Jesse F. Swartz. See Reply to Order to Show Cause, Ex. 1.2

       The govemment filed a motion to dismiss Mr. wright's complaint pursuant to RCFC
12(bxl) and l2(bX6) on December 13,2016, which is now pending before the coud' Def''s
Mot. to Dismiss ("Def.'s Mot."), No. l6-1346C, ECF No. 13.

                                  STANDARDS FORDECISION

         In any action, the plaintiff has the burden of establishing jurisdiction. Reynolds v. Army
&AirForce Exch. Serv.,846F.2d 746,747 (Fed. Cir. 1988). Under the Tucker Act, this court
has jurisdiction over "any claim against the United States founded either upon the Constitution,
or any Act ofcongress or any regulation ofan executive department, or upon any express or
implied contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort." 28 U.S.C. $ 1a91(a)(1). The Tucker Act waives sovereign immunity, thus
allowing a plaintiff to sue the United States for money damages. United States u. Mitchell,463
U.S.206,212 (19S3). However, it does not provide substantive ights. United States v. Testan,
 424lJ.5.392,398 (1976). To establish jurisdiction, "a plaintiff must identify a separate source
of substantive law that creates the right to money damages." Fisher v. United States,402 F.3d
 1t6',1,1172 (Fed. Cir. 2005) (en banc in relevant part) (citing Mitchell,463 u.s. at216; Testan,
424 U.S. at 398).

        Under RCFC l2(bX6), the court must examine whether the complaint "contain[s]
sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its face'"'
Ashcroft v. Iqbal,556 U.S. 662, 673 (2009) (quoting Bell Atl. Corp. v. Twombly,55o U'S' 544,
570 (2007)). To avoid dismissal, the facts alleged "must be enough to raise a right to relief


profit community basking plaintiff in the wonderment of soul-filled chicken dinners, plaintiff has
become confused" by the state of employment in the United States and the national economy.
McDougal Compl. at 17.

        2Mr. Wright is cunently subject to a no-filing order issued against him by the United
 States Distfict Court for the Northem District of Califomia on June 1 1, 2016. ,See Order to Show
 Cause.
above the speculative level, on the assumption that all the allegations in the complaint are true
(even ifdoubtful in fact)." Kam-Almazv. UnitedStates,6S2 F.3d 1364,1367-68 (Fed. Cir.
2012) (quoting Twombly,550 U.S. at 555). The court must accept all factual allegations in the
complaint as true and draw "all reasonable inferences in favor of the non-movant," Sommers Oil
Co. v. United States,24I F.3d 1375,1378 (Fed. Cir. 2001) (intemal citations omitted), but the
court need not accept legal conclusions, Rack Room Shoes v. United States, 7l 8 F.3d 1370, 1376
(Fed. Cir. 2013) (ciring lqbal, 556 U.S. at 678).

                                            ANALYSN

                                         A.   Consolidation

       RCFC 42(a) provides:

       Ifactions before the court involve a common question of law or fact, the court
       may: (1) join for hearing or trial any or all matters at issue in the actions; (2)
       consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or
        delay.

This rule provides the court with "broad discretion to consolidate cases involving conrmon
questions oflaw or fact upon consideration of whether'the interest ofjudicial economy
outweigh[s] the potential for delay, confusion, and prejudice that may result from
consolidation. "' Zafer Taahhut Insaat Ve Ticarel, A.S. v. United States,120 Fed. Cl' 604, 611
(2015) (citing Zrcent Techs. Inc. v. Ilnited States,69Fed. Cl.5l2,513 (2006))' aff'd'833 F -3d
1356 (Fed. Cir.2016). Consolidation is encouraged when "common questions of law or fact are
involved and consolidation would avoid unnecessary costs." Cienega Gardens v. United States,
62 Fed. Cl. 28,32 (2004) (citation omitted). Additionally, although the positions of the parties
should be considered, the court "need not accord the parties' views dispositive weight." Entergt
Nuclear Indian Point 2, LLC v. United States,62 Fed. Cl. 798,802 (2004) (citing Cienega
Gardens, 62 Fed. Cl. at 32).

        Here, the court finds that consolidation is appropriate. Mr. Wright and Mr. McDougal
are the same person acting under different names. Although Mr. wright's and Mr. McDougal's
complaints address separate issues, they were brought by the same person and involve the same
general question of law: whether the court has jurisdiction to hear claims that Mr. Wright and
Mr. McDougal have described as breaches of contract. See Wright Compl. at 2; McDougal
Compl. at 4. Mr. Wright suggests that the court should dismiss, rather than consolidate, Mr.
McDougal's complaint with leave to amend because he does not have the resources to handle
more than one case. Reply to Order to Show Cause at 1-2. However, Mr' Wright chose to file a
second complaint under the alias of Mr. McDougal and consolidation will ultimately benefit Mr.
Wright by allowing him to bring all of his claims in a single suit. It will further benefit the court
by avoiding unnecessary costs. The court therefore consolidates Mr. Wright's and Mr.
McDougal's suits.
                                          B. Jurisdiction

       Mr. Wright attempts to bring his claims within the ambit of the Tucker Act by
characterizing them as requests for damages attributable to breaches of contract. See Wright
 Compl. at 2. However, he fails to allege any breach of contract that could provide this court with
j urisdiction. Mr. Wright's first "breach of contract" claim, regarding access to law libraries in
 the federal district and appellate courthouses in San Francisco, appears to claim entitlement to
 reliefunder the Equal Protection Clause and Due Process Clause ofthe Fourteenth Amendment.
 wright compl. at 3 (alleging that staff members violated his "equal access rights under Amend.
 XIV (U.S. Const.)"); see also Def.'s Mot. at 5. The court does not have jurisdiction over these
 alleged constitutional violations "because they do not mandate payment ofmoney by the
 government." LeBlanc v. United States,50 F.3d 1025, 1028 (Fed.Cir. 1995) (citing Carruth v.
 United states,627 F.2d 1068, 1081 (ct. cl. 1980)); see also Holmes v. united states,98 Fed. cl.
 '767,775 (2011) (holding that the court lacked subject matter jurisdiction over "stand-alone due
 process and equal protection claims"). Additionally, Mr. Wright describes his second claim as a
 ,,breach ofcontract," but it is instead a request for the Supreme Court to review a motion he
 allegedly attached to a petition for certiorari. Such a request is not based in contract, and it does
 not otherwise satisfy this cout's jurisdictional requirement that the plaintiff identifr a
 substantive money-mandating source of law. Mr. Wright's claim is simply directed to the
  Supreme Court's practice and procedure, and his attempt to denominate it as a contract claim is
 unavailing. See Pines Residential Treatment Ctr., Inc.v. United States,444F.3d 1379, 1380
 (Fed. cir. 2006) (,,Regardless of a party's characterization of its claim, '[the court] look[s] to the
 true nature ofthe action in determining the existence or not ofjurisdiction.'") (quoting Katz v.
  cisneros,l6 F.3d 1204, 1207 (Fed. cir. 1994)); Boston v. united states,43 Fed. Cl. 220,226-27
  (1999) (,,Where, as here, the underlying laws and regulations allegedly violated do not mandate
  the payment of money, this jurisdictional flaw cannot be sidestepped by transforming the
  complaint into one based on breach ofan implied contract.") (citing Army & Air Force Exch.
  seri. v. sheehan 456 u.s. 728,739-41 (1982)), superseded by regulation as stated in Roberts v.
   United States,l04 Fed. Cl. 598 (2012).3 Mr. Wright subsequently has requested the court's
              ,.to
  permission       add a monetary remedy request via amendment," Pl.'s Opp'n to Def.'s Mot. to
  bismiss ("P1.'s Opp'n") at 4, ECF No. 17, but any such addition would not supply a separate
  source of money-mandating law.a

         Using the name Yutz McDougal, plaintiff brings another claim referring to contractual
rights, see McDougal compl. at 4, but he fails to provide any support for such a claim. Rather
thin alleging the existence ofany specific contract, the McDougal complaint discusses perceived
deficiencles with the United States economy generally, mentioning trade, immigration, and the
national debt. See McDougal Compl. at 5- 16. These broad economic topics simply cannot form
the basis of a contract. As a source of law, the McDougal complaint points to the Employment
Act of 1946, Pub. L. No. 79-304,60 Stat. 23, as amended by the Full Employment and Balanced
Growth Act of 1978, Pub. L. No. 95-523, S 102,92 Stat. 1887, 1890 (codified at l5 U.S.C. $

       sAdditionally, to the extent that Mr. Wright suggests the alleged wrongs in San Francisco
and the Supreme Court occurred due to negligence or intentional wrongdoing by the govemment,
the court does not have jurisdiction over such allegations because they would be based in tort.
See Rick's Mushroom Serv., Inc. v. United States,521F.3d 1338, 1343 (Fed. Cir. 2008).
         aMr. Wright's attempt to rely on a law joumal article regarding contract law, see Wright
 Compl. at 7; Pl.'s Opp'n at 4, as a separate source of law that provides the court with jurisdiction
 is similarly unavailing.
1021). See McDougal Compl. at 6. Such reliance is misplaced. Section 1021 pertains to
Congressional declarations, such as the declaration that it is the govemment's responsibility to
promote the general welfare. See I 5 U. S.C. $ 1021(a). It is not a money-mandating source of
law that could provide this court with jurisdiction under the Tucker Act.

       Thus, the court lacks jurisdiction over Mr. Wright's and Mr. McDougal's claims.s

                                         CONCLUSION

         For the reasons stated, the two cases are consolidated, the government's motion to
dismiss is GRANTED and both complaints are DISMISSED for lack ofjurisdiction.o The clerk
is directed to enterjudgment in accord with this disposition.

       No costs.

       It is so ORDERED.


                                                  Charles F. Lettow
                                                  Judge




        5Even  the coun did have jurisdiction, Mr. Wright's and Mr. McDougal's complaints
                if
would be dismissed under RCFC 12(b)(6) for failure to state a claim. The elements of a valid
contract with the govemment include: "(1) mutuality of intent to contract; (2) consideration; (3)
an unambiguous offer and acceptance; and (4) actual authority on the part ofthe govemment's
representative to bind the govemment " Flexfab, L.L.C. v. United States, 424 F '3d 1254' 1265
(Fed. Cir. 2005) (citing Schismv. United States, 316 F.3d 1259,1278 (Fed. Cir' 2002) (en
banc)). These requirements are the same for express and implied conlaacts. Trauma Serv. Grp.
v. unitedstates,l04F.3d 1321,1325 (Fed. Cir. 1997). Mr. Wright contends that an express
contract arose with courthouse staff when they allowed him to access the libraries in San
Francisco, Pl.'s Opp'n at 2, but this unsupported argument lails to meet any ofthe necessary
contract elements cited above. His claims regarding the Fourteenth Amendment, practice and
procedure in the Supreme Court, and state ofthe national economy similarly fail to allege the
elements of a valid contract.

       6Mr. Wright's motion for sanctions, No. l6-1346C, ECF No. 20, and Mr. McDougal's
application to proceed in forma pauperis,No. l6-1611C, ECF No. 3, are DENIED as moot.